ur sec_3 s revenoy k c i v s i n l - a q department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date u i l codes legend foundation contact person identification_number telephone number employer_identification_number d i d - o r a e s c c e i o e dear this letter is in reference to a letter dated date in which foundation requests a ruling that the construction ownership and operation of a community activity center as described below will not adversely affect its exempt status under sec_501 of the internal_revenue_code the code or result in unrelated_business_income_tax under sec_511 of the code facts foundation is an organization recognized by the internal_revenue_service the irs as exempt from federal_income_tax under sec_501 of the code foundation was incorporated on date to provide disaster relief throughout the united_states and to operate exclusively for charitable and educational_purposes on date foundation amended its articles of incorporation to include the following purpose to acquire and or construct own and operate community activity centers in communities throughout the united_states offering a broad range of programs services and activities designed to serve community members of all ages to develop the physical social and intellectual well being of the community with membership open to all members of the community and affordable to a broad segment of the community under the terms of foundation’s bylaws each director of foundation’s board_of directors is appointed by and may be removed by the executive committee of society society is a fraternal beneficiary society recognized by the irs as exempt from federal_income_tax under sec_501 of the code foundation states that society has more than x lodges throughout the united_states whose members conduct volunteer charitable and patriotic projects benefiting individuals families and communities throughout the country foundation states that it desires to expand its exempt_purpose activities by acquiring and or constructing owning and operating a community activity center located in city and county the center the center will be built on land acquired from an independent third party in an arm’s length transaction for a purchase_price that reflects fair_market_value the center will be financed from the proceeds of long-term bonds and contributions from city and county the center will offer a broad range of programs services and activities designed to serve community members of all ages to develop the physical social intellectual and emotional well being of the community the programs services and activities to be provided include without limitation the following e facilities for exercise and fitness along with related group programs and classes focusing on community health and wellness education ea variety of other educational programs for all age groups including individual and group exercise and fitness programs health risk lifestyle assessments youth fitness programs and diet and nutrition education programs that promote and encourage health lifestyles and lifetime wellness e youth day camps sports camps and other educational camps for youth ea range of charitable services to the community including meals-on-wheels programs food bank drives and blood drives e space for charity events and disaster relief activities such as red cross blood drives community emergency response team meetings and red cross emergency shelters e space that can be used for community activities including nonprofit organization fundraising events and activities community social activities and local school activities such as swim meets and other local school sporting events that can be accommodated at the center e after-school and tutoring programs for children and e sports leagues including youth baseball softball indoor soccer and volleyball leagues foundation states that membership in the center will be open to all residents of the community with a wide range of activities available depending on a member's level of membership foundation anticipates that memberships will be offered on a month-to-month basis although different levels of membership will be available at different costs there will be no membership level that offers exclusive services that would be affordable to only a limited number of members of the community each membership level will generally give members access to a broad range of particular services within that membership class eg one membership level may provide access to the fitness center gymnasium and youth sport camps while another level may provide access to the fitness center gymnasium and swimming pool foundation states that all members of the community will pay the same membership fee for a particular membership level regardless of their affiliation with a society lodge resulting in consistent membership fees for all members that will be more affordable to the community as a whole foundation states that because membership fees at each level will be determined based on cost and not on profitability with the necessity of achieving a specified return on investment foundation will charge the lowest feasible membership fees possible taking into account only the actual cost of the services provided city will make available a limited number of scholarships to members of the community who are otherwise unable to afford the center's membership fees according to city representatives scholarship eligibility requirements will be similar to the eligibility requirements for the free lunch program within city’s public school system in addition foundation intends to provide financial assistance to members of the community to the extent it has the financial capability to do so taking into account expenses related to the operation of the center foundation states that it will provide meeting space to local nonprofit_organizations such as local chapters of the american red cross the united way and its affiliated agencies local chambers_of_commerce boy scouts and local historical associations to the extent space is available foundation will charge these organizations the actual cost of providing the space foundation will also lease the center's banquet room to individuals and groups for private functions but will provide no services to the lessees foundation has entered into a written_agreement with city the agreement under which city will be responsible for the hiring supervision and direction of all personnel working at the center and any other persons performing city’s duties under the agreement city will be responsible for complying with city personnel guidelines and all applicable laws in performing its duties under the agreement foundation will have the right to provide input to city regarding employment of the center’s manager programmer and director of marketing city will relocate its recreation department's administrative offices to space in the center under the agreement city will make a one-time payment to foundation in the amount of sy foundation represents that the city’s administrative offices will occupy less than fifteen percent of the total area of the center in addition to the foregoing activities foundation states that it may lease a limited amount of office space within the center to employees and or independent contractors of society employees are employees of society while independent contractors enter into independent_contractor arrangements with society any lease with employees or independent contractors will be for space only and will not include any personal_property foundation represents that no more than percent in the aggregate of the total usable square footage of any center will be used for such purpose the terms and conditions of each lease would reflect fair_market_value and foundation would obtain confirmation of fair_market_value rental rates for the lease of such office space from qualified and independent third parties who have knowledge of the local rental market rulings requested foundation requests the following rulings foundation’s expansion of its activities to include the acquisition and or construction financing ownership and operation of a community activity center in city that will be available to all members of the community and affordable to a broad segment of the members of the community as described above will not adversely affect foundation’s exempt status under sec_501 of the code the income derived by foundation from its ownership and operation of the community activity center as described above will not be subject_to the unrelated_business_income_tax imposed by sec_511 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational and other specified exempt purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 of the code provides that there shall be excluded from the definition of unrelated_business_taxable_income all rents_from_real_property sec_512 of the code provides in part that notwithstanding sec_512 in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds of the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_514 of the code provides in general that for purposes of sec_514 the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year except that such term does not include-- a i any property substantially_all of the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or ii any property to which clause i does not apply to the extent that its use is so substantially related sec_514 of the code provides that for purposes of applying sec_514 the use of any property by an exempt_organization which is related to an organization shall be treated as use by such organization sec_514 of the code defines the term acquisition_indebtedness with respect to any debt-financed_property as the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if specified in sec_501 of the code it engages primarily in activities which accomplish one or more of such exempt purposes sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purpose of improving or developing his capabilities one example is an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs sec_1_512_b_-1 of the regulations provides in part that all rents_from_real_property and the deductions directly connected therewith shall be excluded in computing unrelated_business_taxable_income however certain rents from and certain deductions in connection with debt-financed_property as defined in sec_514 of the code shall be included in computing unrelated_business_taxable_income sec_1_512_b_-1 of the regulations defines control for purposes of section in the case of a nonstock organization the term control means that pincite b -1 c ii b _ least percent of the directors or trustees of such organization are either representatives of or directly or indirectly controlled by an exempt_organization a trustee or director is a representative of an exempt_organization if he is a trustee director agent or employee of such exempt_organization a trustee or director is controlled by an exempt_organization if such organization has the power to remove such trustee or director and designate a new trustee or director sec_512 of the code was subsequently revised to define control a sec_50 percent of the beneficial interests in an entity sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business sec_1_513-1 of the regulations provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business sec_1_514_b_-1 of the regulations provides that to the extent that the use of any property is substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its charitable educational or other purpose or function constituting its basis for exemption under sec_501 of the code such property shall not be treated as debt-financed_property sec_1_514_b_-1 of the regulations provides that if substantially_all of any property is used in a manner described in sec_1_514_b_-1 such property shall not be treated as debt financed property in general the preceding sentence shall apply if percent or more of the use of such property is devoted to the organization’s exempt_purpose the extent to which property is used for a particular purpose shall be determined on the basis of all the facts and circumstances these may include where appropriate - a acomparison of the portion of time such property is used for exempt purposes with the total time such property is used a comparison of the portion of such property that is used for exempt purposes with the portion of such property that is used for all purposes or both the comparisons described in a and b of this subdivision b c sec_1_514_b_-1 of the regulations provides that property owned by an exempt_organization and used by a related exempt_organization or by an exempt_organization related to such related exempt_organization shall not be treated as debt-financed_property to the extent such property is used by either organization in furtherance of the purpose constituting the basis for its exemption under sec_501 of the code sec_1_514_b_-1 of the regulations provides that for purposes of sec_1_514_b_-1 an exempt_organization is related to another exempt_organization if one organization has control of the other organization within the meaning of paragraph i of sec_1_512_b_-1 again sec_512 of the code subsequently amended the definition of control sec_1_514_c_-1 of the regulations defines acquisition_indebtedness with respect to debt-financed_property as the outstanding amount of i the principal indebtedness incurred by the organization in acquiring or improving such property ii the principal indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and iii the principal indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonable foreseeable at the time of such acquisition or improvement revrul_59_310 1959_2_cb_146 describes an organization organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreation facilities for the children and other residents of a particular community residents of the community making use of such facilities consist principally of low-income groups who are unable to pay the cost of privately sponsored recreation facilities for themselves and their children the revenue_ruling concludes that since the property and its uses are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government the organization is entitled to exemption under sec_501 of the code revrul_79_360 1979_2_cb_236 describes an organization whose purpose is to provide for the welfare of young people by the conduct of charitable activities and maintenance of services and facilities that will contribute to their physical social mental and spiritual health at a minimum cost to them membership in and the services and facilities of the organization are available upon payment of nominal annual dues the organization has recreational facilities that are used in its general physical fitness programs members use these facilities as often as they wish however the organization has also organized a health club program that its members may join for an advance annual fee that is sufficiently high to restrict participation to a limited number of the members of the community the annual fee is comparable to fees charged by similar local commercial health clubs the advance fee is in addition to the nominal annual dues for membership in the organization in addition those who are not health club members pay admission fees comparable to fees charged by similar local commercial health club facilities each time they use any of the health club facilities the ruling states that because the commercially comparable annual dues or daily fees charged are sufficiently high to restrict the health club’s use to a limited number of the members of the community the operation of the health club program does not contribute importantly to the accomplishment of the organization's exempt purposes consequently the operation of the health club facilities is unrelated_trade_or_business within the meaning of sec_513 of the code in isabel 21_tc_55 the tax_court held that providing convenient swimming and recreation facilities for all persons residing in the particular school district and especially for those who could not afford to acquire and maintain such facilities was charitable as defined under sec_501 of the code since it promoted the social welfare of the community analysis foundation intends to embark on a broad range of programs as described above through its center in city programs such as exercise and fitness programs diet and nutrition education programs sports leagues after-school tutoring programs meals-on-wheels programs and others further charitable and educational_purposes within the meaning of sec_501 of the code and sec_1_501_c_3_-1 and of the regulations membership is required for use of the center fees will be charged and different levels of membership will be available at different fees an exempt_organization operating community recreational facilities may qualify for exemption under sec_501 of the code on the grounds that its activities are charitable so long as all members of the community are eligible to use the facilities see revrul_59_310 and isabel peters above however the operation of a community activity center would not be substantially related within the meaning of sec_1_513-1 of the regulations to the exercise or performance of charitable functions if the facility charges fees sufficiently high to restrict usage of the facility to a limited number of members of the community see revrul_79_360 above the center is intended to be a true community center available to all members of the community as demonstrated by the fact that the center will be staffed and operated by employees of the city and will host the offices of the city’s recreation department although the center will have different levels of membership available at different costs there will be no membership level that offers exclusive services that will be affordable to only a limited number of members of the community each membership level will give members access to a broad range of services within that membership class membership fees at each level will be determined based on the actual cost of making the facility and the specific range of services available at a particular membership level some financial assistance and scholarships will be offered to community members who are unable to afford the membership fee thus the center memberships will benefit a significant segment of the local population since the activities to be conducted at the center will accomplish foundation’s charitable and educational_purposes within the meaning of sec_1 c -1 c of the regulations the operation of the center will not adversely affect foundation’s exempt status under sec_501 of the code further since those activities will contribute importantly to the accomplishment of foundation’s exempt purposes they will be substantially related within the meaning of sec_513 of the code and sec_1_513-1 of the regulations to foundation’s exempt purposes therefore membership income and other income derived from charitable and educational programs conducted at the center being income derived from the performance of exempt functions under sec_1_513-1 i of the regulations will not be considered income from the conduct of an unrelated_trade_or_business under sec_512 foundation will lease a limited amount of office space in the center to employees and or independent contractors of society foundation will also lease meeting space to community nonprofit_organizations foundation will lease its banquet room to individuals and groups for private purposes although rents_from_real_property are generally excluded from unrelated_business_income_tax by sec_512 of the code when rents are derived from debt- financed property a portion of such rents in an amount determined under sec_514 must be included under sec_512 as an item_of_gross_income derived from an unrelated_trade_or_business the center will be financed in large part with the proceeds of long-term bonds since such proceeds constitute acquisition_indebtedness under sec_514 of the code the center would be considered debt-financed_property under sec_514 unless an exception applied under sec_514 of the code the term debt-financed_property does not include any property substantially_all of the use of which is substantially related to the exercise or performance by an organization of its exempt_purpose sec_1_514_b_-1 of the regulations provides that substantially_all of the use of a property is substantially related to exempt purposes if percent or more of the property is devoted to the organization’s exempt_purpose and under sec_1_514_b_-1 property owned by an exempt_organization and used by a related exempt_organization is not treated as debt-financed_property to the extent such property is used by either organization in furtherance of its exempt_purpose foundation’s use of the center will be substantially related to foundation’s exempt purposes society’s use of its leased space in the center will be substantially related to society's exempt purposes foundation and society are related exempt_organizations within the meaning of sec_1_514_b_-1 and sec_1_512_b_-1 of the regulations and sec_512 of the code because society controls foundation by its power to appoint and remove foundation’s directors thus between foundation and society substantially_all of the use of the center will be substantially related to the exempt purposes of foundation and society by reason of sec_1_514_b_-1 and sec_1_514_b_-1 even though the hosting of the offices of city’s recreation department the lease of meeting space to local nonprofit_organizations or the occasional lease of the banquet room to private parties is not considered a use of the center that is devoted to exempt purposes the extent of such nonexempt use whether viewed in terms of time or space as described in sec_1_514_b_-1 of the regulations would when compared with the exempt use of the center constitute less than percent of the total use of the center consequently the center will not be considered debt- financed property within the meaning of sec_514 of the code and rents derived from the lease of space within the center are excludable from unrelated_business_taxable_income by sec_512 of the code rulings accordingly based on the facts and circumstances we rule that eoundation's expansion of its activities to include the acquisition and or construction financing ownership and operation of a community activity center in city that will be available to all members of the community and affordable to a broad segment of the members of the community as described above will not adversely affect foundation’s exempt status under sec_501 of the code the income derived by foundation from its ownership and operation of the community activity center in city as described above will not be considered unrelated_business_taxable_income under sec_512 of the code or be subject_to the unrelated_business_income_tax imposed by sec_511 these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon foundation’s tax status should be reported to the irs because it could help resolve questions concerning foundation’s federal_income_tax status these rulings should be kept in foundation’s permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to foundation’s authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code these rulings will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of these rulings with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice these rulings are directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent if there are any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely yours manager exempt_organizations technical group
